Table of Contents Filed pursuant to Rule 424(b)(5) Registration Statement Nos. 333-137120, 333-137120-01, 333-137120-02, 333-137120-03, 333-137120-04, 333-137120-05, 333-137120-06, 333-137120-07 and 333-137120-08 Subject to Completion Preliminary Prospectus Supplement dated January 10, 2008 PROSPECTUS SUPPLEMENT (To prospectus dated May 3, 2007) Florida Power & Light Company First Mortgage Bonds, $% Series dueFebruary 1, 2038 Florida Power& Light Company will pay interest on the securities on February 1 and August 1 of each year, beginning August 1, 2008.Florida Power& Light Company may redeem some or all of the securities at any time before their maturity date at the redemption price discussed under “Certain Terms of the Offered Bonds—Redemption” beginning on page S-4 of this prospectus supplement. Florida Power& Light Company does not plan to list the securities on any securities exchange.The securities are secured by the lien of Florida Power& Light Company’s mortgage and rank equally with all of Florida Power& Light Company’s first mortgage bonds from time to time outstanding.The lien of the mortgage is discussed under “Description of the Bonds—Security” on page 8 of the accompanying prospectus. See “Risk Factors” beginning on page 2 of the accompanying prospectus to read about certain factors you should consider before making an investment in the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per First Mortgage Bond Total Price to Public % $ Underwriting Discount % $ Proceeds to Florida Power& Light Company (before expenses) % $ In addition to the Price to Public set forth above, each purchaser will pay an amount equal to the interest accrued, if any, on the securities from the date that the securities are originally issued to the date that they are delivered to that purchaser. The securities are expected to be delivered to the underwriters in book-entry only form through TheDepository Trust Company, on or about January , 2008. Joint Book-Running Managers CALYON Citi Morgan Stanley Wachovia Securities Co-Managers BNY Capital Markets, Inc. Deutsche Bank Securities HSBC KeyBanc Capital Markets Lazard Capital Markets Wells Fargo Securities The date of this prospectus supplement is January , 2008. The information in this preliminary prospectus supplement is not complete and may be changed.Neither this preliminary prospectus supplement nor the accompanying prospectus is an offer to sell the securities and neither is soliciting any offer to buy the securities in any jurisdiction where the offer or sale is not permitted. Table of Contents You should rely only on the information incorporated by reference or provided in this prospectus supplement and in the accompanying prospectus and in any written communication from Florida Power& Light Company (“FPL”) or the underwriters specifying the final terms of the offering.Neither FPL nor the underwriters has authorized anyone else to provide you with additional or different information.Neither FPL nor the underwriters is making an offer of these securities in any jurisdiction where the offer is not permitted.You should not assume that the information in this prospectus supplement or in the accompanying prospectus is accurate as of any date other than the date on the front of those documents or that the information incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. TABLE OF CONTENTS Prospectus Supplement Page Use of Proceeds S-3 Consolidated Ratio of Earnings to Fixed Charges S-3 Consolidated Capitalization of FPL and Subsidiaries S-3 Certain Terms of the Offered Bonds S-4 Underwriting S-8 Prospectus About this Prospectus 2 Risk Factors 2 Florida Power & Light Company 5 Florida Power & Light Company Trust I and Florida Power & Light Company Trust II 5 Use of Proceeds 5 Consolidated Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 5 Where You Can Find More Information 6 Incorporation by Reference 6 Forward Looking Statements 6 Description of the Bonds 7 Description of Preferred Stock 12 Description of Preferred Trust Securities 13 Description of the Preferred Trust Securities Guarantee 21 Description of the Junior Subordinated Debentures 24 Information Concerning the Trustees 36 Plan of Distribution 36 Experts 38 Legal Opinions 38 S-2 Table of Contents USE OF PROCEEDS The information in this section adds to the information in the “Use of Proceeds” section on page 5 of the accompanying prospectus.Please read these two sections together. FPL will add the net proceeds from the sale of the First Mortgage Bonds,
